Case 1:19-cr-00269-CG-B Document 31 Filed 05/18/20 Page 1 of 4            PageID #: 85



                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA               )
                                       )
v.                                     )      CRIMINAL NO. 19-CR-000269-CG
                                       )
LLOYD JOHNS, JR.                       )

                                 ORDER

      This matter is before the Court on the United States’ motion for preliminary

order of forfeiture. (Doc. 3. Based on the indictment and the defendant’s written

plea agreement and factual resume (Docs. 1, 15), the motion is GRANTED. It is

therefore:

      ORDERED, ADJUDGED AND DECREED that pursuant to Title 18,

United States Code, Section 924(d), Title 28, United States Code, Section 2461(c),

and Fed. R. Crim. P. 32.2(b), the interest of the defendant, Lloyd Johns, Jr., in the

property identified as follows is hereby condemned and forfeited to the United

States for disposition according to law:

             One Taurus, PT111 Millennium G2, 9mm, pistol, serial number
             TJO20681

             One SCCY Industries, CPX-1, 9mm, pistol, serial number 192893

      AND WHEREAS, by virtue of said guilty plea, plea agreement and factual

resume, the United States is now entitled to, pending possible appeal herein,

reduce the said property to its possession and notify any and all potential third

parties who have or may have an interest in the forfeited property, pursuant to

Title 21, United States Code, Section 853 and Fed. R. Crim. P. 32.2(b):
Case 1:19-cr-00269-CG-B Document 31 Filed 05/18/20 Page 2 of 4             PageID #: 86



     Therefore, it is hereby ORDERED, ADJUDGED AND DECREED:

      That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-

described property is hereby forfeited to and vested in the United States of

America for disposition in accordance with law, subject to the provisions of Title

21, United States Code, Section 853(n).

      The aforementioned property is authorized to be held by the Bureau of

Alcohol, Tobacco, Firearms and Explosives or other authorized federal agency in

their secure custody and control and to dispose of it in accordance with law.

      Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to

determine the manner of publication of an order of forfeiture in a criminal case,

the United States shall publish notice of this Order on an official government

internet site (www.forfeiture.gov) for at least 30 consecutive days.

      In accordance with Section 853(n)(1)-(3), the notice shall accomplish
at least the following:
      ●      provide notice of the entry of this Order;
      ●      declare the United States’ intent to dispose of the property in
             such manner as the Attorney General may direct;

      ●      explain that any person, other than the defendant, having or
             claiming a legal interest in any of the above-described
             forfeited property must file a petition with the Court within
             60 days of the first date of publication of notice (which date
             shall be set forth in the notice);
      ●      provide the Clerk’s address for filing of the petition;
      ●      explain that the petition shall be signed by the petitioner
             under penalty of perjury; and


                                           2
Case 1:19-cr-00269-CG-B Document 31 Filed 05/18/20 Page 3 of 4             PageID #: 87



          ●   explain that the petition shall set forth the nature and
              extent of the petitioner’s right, title or interest in the
              forfeited property, the time and circumstances of the
              petitioners’ acquisition of the right, title, or interest, and any
              additional facts supporting the petitioner’s claim and the
              relief sought.


      Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send

notice to any person who reasonably appears to be a potential claimant with

standing to contest the forfeiture in the ancillary proceeding.

      Pursuant to Section 853(n)(1), the United States may also, to the extent

practicable, provide direct written notice to any person known to have alleged an

interest in the property that is the subject of this Order, as a substitute for

published notice as to those persons so notified.

      After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

and pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to

a hearing on a petition in accordance with the Federal Rules of Civil Procedure,

upon showing that such discovery is necessary or desirable to resolve factual

issues.

      The United States shall have clear title to the above-described firearms

following the Court’s disposition of all third-party interests, or, if none, following

the expiration of the period provided in Section 853(n)(2) for the filing of third-

party petitions. Pursuant to Fed. R. Crim. P. 32.2(c)(2), if no third party files a

timely petition this Order becomes the final order of forfeiture, and the United


                                            3
Case 1:19-cr-00269-CG-B Document 31 Filed 05/18/20 Page 4 of 4          PageID #: 88



States shall file a motion requesting that this Order become the final order of

forfeiture.

       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of

forfeiture shall become final as to the defendant at the time of sentencing and

shall be made part of the sentence and judgment.

       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       DONE and ORDERED this 18th day of May, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          4
